UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4391


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KERNEY RAY THORNSBURY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:09-cr-00148-1)


Submitted:   January 21, 2011             Decided:   February 11, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John Lanier File, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Kerney Ray Thornsbury

pleaded      guilty       to       possession      of     ammunition          by   a     felon,   in

violation      of    18     U.S.C.       §§ 922(g)(1),           924(a)(2)         (2006).        The

district      court        sentenced          Thornsbury        to   thirty-three          months’

imprisonment.

              Thornsbury’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal, but asking

this       court     to     review           the   reasonableness             of    Thornsbury’s

sentence. *        For the reasons that follow, we affirm.

              This        court      reviews       a     sentence       for    reasonableness,

applying      an     abuse         of   discretion         standard.           Gall v.       United

States,      552    U.S.       38,      51    (2007);     see     also    United         States    v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                           This review requires

appellate consideration of both the procedural and substantive

reasonableness         of      a     sentence.           Gall,    552     U.S.      at    51.     In

determining procedural reasonableness, we consider whether the

district      court        properly          calculated        the   defendant’s          advisory

Guidelines         range,      considered          the    18     U.S.C.       § 3553(a)      (2006)

factors, analyzed any arguments presented by the parties, and


       *
       Although advised of his right to do so, Thornsbury has not
filed a pro se supplemental brief.



                                                   2
sufficiently explained the selected sentence.                          Id.    “Regardless

of   whether     the    district      court      imposes     an    above,      below,    or

within-Guidelines        sentence,      it       must    place    on    the    record    an

individualized assessment based on the particular facts of the

case before it.”          United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).                           This court

next assesses the substantive reasonableness of the sentence,

“taking     into      account    the     ‘totality         of     the    circumstances,

including      the     extent    of    any       variance       from    the   Guidelines

range.’”     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 552 U.S. at 51).

            On       appeal,    Thornsbury            maintains    that,      given     the

particular     facts     of    this    case,      a    thirty-three-month        term    of

imprisonment is greater than necessary to fulfill the purposes

of sentencing and thus constitutes an abuse of discretion.                               We

disagree.        The    district       court      considered       defense     counsel’s

arguments for a downward variance, but ultimately found them

unavailing.        Based on our review of the record, we cannot say

that decision is unreasonable.                   See United States v. McNeill,

598 F.3d 161, 166 (4th Cir. 2010) (explaining that this court

will not reverse a sentence unless it is unreasonable, “even if

the sentence would not have been the choice of the appellate

court”), cert. granted, __ S. Ct. __, 2011 WL 48124 (U.S. Jan.

7, 2011) (No. 10-5258).

                                             3
              Having      denied         counsel’s       motion             for     a      downward

departure, the district court sentenced Thornsbury to thirty-

three   months     in    prison,         a    sentence       at   the       high     end    of    his

properly      calculated          Guidelines        range.        In       setting      forth    the

reasons    for    this       sentence,        the    district      court          relied    on   the

relevant § 3553(a) sentencing factors that informed its decision

and offered a detailed and individualized explanation for the

sentence.        See United States v. Lynn, 592 F.3d 572, 576 (4th

Cir.    2010).        For     these      reasons,       we    hold         that     Thornsbury’s

sentence is procedurally reasonable.                          Further, we also afford

Thornsbury’s       within-Guidelines                 sentence          a      presumption         of

substantive reasonableness.                   See United States v. Wright, 594

F.3d 259, 267 (4th Cir.), cert. denied, 131 S. Ct. 507 (2010);

see    also    Rita     v.    United         States,    551       U.S.      338,     347     (2007)

(upholding rebuttable presumption of reasonableness for within-

Guidelines sentence).

              In accordance with Anders, we have reviewed the entire

record for any meritorious issues and have found none.                                            The

district court complied with the mandates of Federal Rule of

Criminal      Procedure       11    in   accepting       Thornsbury’s              guilty     plea.

Accordingly,      we     affirm      the      district       court’s         judgment.           This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.           If    the   client      requests          that    a    petition      be

                                                4
filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    5